Citation Nr: 1714261	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  13-30 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for defective hearing.

2.  Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected left tympanic membrane scarring due to healed perforation of the left eardrum.

3.  Entitlement to a disability rating in excess of 30 percent for service-connected sarcoidosis. 

4.  Entitlement to a higher disability rating for service-connected residuals of fracture of the left wrist, currently evaluated as 10 percent for fracture, radial side, left wrist and 10 percent for limitation of motion of the left thumb. 

5.  Entitlement to a compensable disability rating for service-connected scar, left first metacarpal (thumb). 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had honorable active military service with the U.S. Air Force from January 1956 to February 1960, and the U.S. Marine Corps from February 1960 to March 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  May 2010 and December 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In the May 2010 rating decision, the RO denied a disability rating higher than 30 percent for service-connected sarcoidosis as well as denied service connection for defective hearing.  However, the RO had previously denied service connection for defective hearing in a July 1967 rating decision and had previously denied reopening that claim in an April 2006 rating decision, which decisions became final.  The issue on appeal has, therefore, been characterized as shown above because there were prior final decisions on this claim.  The Board has a legal duty to consider the requirement of whether new and material evidence has been submitted regardless of whether the RO has done so.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995).

In the December 2014 rating decision, the RO denied the Veteran's claims for increased disability ratings for service-connected fracture, radial side, left wrist and  scar, left metacarpal (thumb).  Although the RO has only adjudicated whether the Veteran's service-connected fracture, radial side, left wrist warrants a higher disability rating, as explained in more detail below, the Board finds that he is in fact seeking a higher rating for all residuals of his in-service fracture, which includes a 10 percent disability rating for limitation of motion of the thumb that has been in effect since May 16, 2007.  Consequently, the Board has recharacterized the issue as set forth above.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of increased disability ratings for sarcoidosis, residuals of fracture of the left wrist and scar on the left thumb are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied service connection for "defective hearing" in a July 1967 rating decision.  The Veteran did not appeal that decision, and it is final.

2.  In an April 2006 rating decision issued in May 2006, the RO denied reopening the previously final denial for service connection for defective hearing.  Although the Veteran initiated an appeal, he failed to timely perfect it.  Therefore, that rating decision is final.

3.  Some of the new evidence submitted subsequent to May 2006 in support of the Veteran's claim for service connection for hearing loss is material.

CONCLUSIONS OF LAW

1.  The July 1967 and April 2006 RO rating decisions are final.  38 U.S.C.A. § 7105(b), (c) (West 2014); 38 C.F.R. § 3.160(d), 20.201, 20.302 (2016).

2.  New and material evidence has been received, and the Veteran's claim for service connection for hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially the Board finds that, with respect to the claims discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Neither the Veteran nor his representative has argued otherwise.

The Veteran had claimed service connection for left ear hearing loss.  However, the RO has adjudicated the claim as one for "defective hearing" and thus has denied service connection for bilateral hearing loss, including in the present claim.  In the present appeal, the Veteran has not specifically indicated that he is not appealing the issue of hearing loss for the right ear.  Consequently, the Board will consider service connection for bilateral hearing loss rather than just hearing loss for the left ear as the Veteran initially claimed as that is the issue that the RO has certified to the Board.

In July 2009, the Veteran filed a claim to reopen for service connection for left ear  hearing loss indicating that a previous claim was denied due to hearing loss not being found; however, a recent audio examination at the VA Medical Center revealed he has a 40 percent hearing loss in the left ear.  In the May 2010 rating decision on appeal, the RO denied service connection for "defective hearing" on the merits.

A review of the record reveals that service connection for "defective hearing" was previously denied in a July 1967 rating decision with a subsequent April 2006 rating decision denying reopening of that decision, which was issued in May 2006.  However, the May 2010 rating decision on appeal did not address whether new and material evidence had been received to reopen the previously denied claim for "defective hearing" (being characterized now as bilateral hearing loss).  Rather the RO adjudicated the claim on the merits.  Thus, it is not possible for the Board to know whether the RO reopened the claim after finding new and material evidence had been received or whether it disregarded the prior final actions and merely adjudicated the claim on the merits.  Regardless of the RO's actions, the Board must itself determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a Notice of Disagreement with the decision.  The decision becomes final if an appeal is not perfected and if no new and material evidence is received within the allowed time period.  38 U.S.C.A. § 7105(b) and (c).  The Veteran did not at any time indicate disagreement or submit new and material evidence within one year of the issuance of the July 1967.  Therefore, that decision was final in July 1968.  38 U.S.C.A. § 7105.  

With regards to the April 2006 rating decision, the Veteran filed a timely Notice of Disagreement with that decision.  The RO issued a Statement of the Case in August 2007.  However, the Veteran never submitted a substantive appeal perfecting his appeal, and no new and material evidence was received within the appropriate time period.  Consequently, the April 2006 rating decision became final.  

A claimant can have a previously denied claim  reopened and reviewed by submitting new and material evidence to VA relating to the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  "New" evidence is defined as evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The evidence received subsequent to the last final decision is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Warren v. Brown, 6 Vet. App. 4 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Furthermore, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

VA Audiology treatment notes from July 2009 show the Veteran was assessed to have bilateral combined sensorineural hearing loss with a decrease in high frequency sensitivity as well as a significant decrease in left ear word recognition scores.  In April 2010, amplification in the left ear was recommended and the Veteran was provided with a left ear hearing aid, which he reports was due to his decreased hearing in his left ear.  

In addition, the VA examination was conducted in February 2010 but failed to show the Veteran's pure tone thresholds met the requirements for a hearing loss disability under 38 C.F.R. § 3.385.  Although VA Audiology examinations through April 2013 indicate stable thresholds since previous exams since February 2010, audiometric testing in December 2016 indicates a decline since the Veteran's last audiogram in April 2013. 

Based upon this evidence, the Board finds that it is a sufficient to indicate that the Veteran may now have a hearing disability, either unilateral or bilateral, under 38 C.F.R. § 3.385 and, therefore, it is sufficient to raise VA's duty to obtain a VA examination, as well as to obtain a medical opinion that is adequate for rating purposes.  Consequently, pursuant to Shade, the Board finds that new and material evidence has been received to reopen the previously denied claim for service connection for defective hearing.

New and material evidence having been presented, the previously denied claim for service connection for defective hearing is reopened and, to that extent only, the appeal is granted.


ORDER

New and material evidence having been received, the previously denied claim for service connection for defective hearing is reopened.


REMAND

The Veteran's claims are remanded for additional development to ensure that they have a complete record upon which to accord the Veteran a full and fair adjudication.

Bilateral Hearing Loss

Initially, the Board notes that, with respect to hearing loss, VA has specifically defined what is meant by a "disability" for the purposes of service connection:  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Veteran's December 1959 separation examination and the February 1960 ENT consultation clearly demonstrate that he had a conductive hearing loss in the left ear due to perforation of the left tympanic membrane (eardrum) at the time of his discharge from the U.S. Air Force in February 1960.  Pure tone thresholds, in decibels, were as follows on audiometric testing in February 1960:




HERTZ



500
1000
2000
4000
8000
AIR RIGHT
5
0
0
0
5
AIR LEFT
10
20
15
15
20
BONE LEFT
/5
/10
/10
/10


The Veteran immediately reenlisted in the U.S. Marine, but only whisper testing was performed during such service to test the Veteran's hearing.  However, in June 1967, the Veteran underwent VA examination at which pure tone thresholds, in decibels,  were noted on audiogram as follows:




HERTZ



500
1000
2000
4000
8000
AIR RIGHT
5
5/5
5
5
5
AIR LEFT
5
5/5
10
5
15
BONE RIGHT
25
5
10
10

BONE LEFT
15
10 (AD)
15 (AD)
5


Speech audiometry revealed speech recognition ability of 94 percent bilaterally.  In a handwritten note on the ENT Examination report under Diagnosis, the examiner wrote his impression that the audiogram showed no residuals of the left tympanic membrane perforation.  

However, the Veteran contends that he has had hearing loss in the left ear since service that has worsened over the years.  He has filed for service connection for his hearing loss multiple times, which has essentially been denied on no current disability because the requirements for a hearing loss disability set for in 38 C.F.R. § 3.385 have not been met.  Over the years he has undergone VA examination showing his hearing loss in the left ear has been just under the threshold for meeting the pure tone thresholds for meeting the requirements in § 3.385 to constitute a hearing loss disability for VA compensation purposes.  At the last VA audio examination conducted in February 2010, the Veteran's pure tone thresholds for air conduction on audiogram were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
25
20
30
LEFT
15
15
25
30
35

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 90 percent in the left ear.  

In addition, the Veteran is followed by VA Audiology annually and, as he reported, he was provided a hearing aid for his left ear in 2009.  However, although he reported this was for hearing loss, the treatment note indicates it was to help with his tinnitus.  See April 5, 2010 ENT note (noting the Veteran had loud left tinnitus with perception of decreased hearing, and amplification effect might be helpful with the tinnitus).  Subsequent VA Audiology and ENT notes indicate the Veteran had essentially stable thresholds since the 2010 audiometry until December 2016.  

In December 2016, the Veteran was seen for the first time in over three years for audiometric evaluation and was noted to have changed in hearing sensitivity since his last hearing evaluation in April 2013 with a perceived unilateral decline in the left ear.  Audiometric results obtained that day were noted to yield a bilateral decline (10 decibels) with those from the last hearing evaluation. 

Consequently, the Board finds that there is evidence to indicate the Veteran's hearing loss has worsened since he was last examined in February 2010 and it is possible that, at this time, his hearing loss may meet the criteria in § 3.385 for a hearing loss disability.  It is not possible based on the record before the Board at this time to tell as the actual audiometric test results from the December 2016 testing are not before the Board.  Thus, remand is warranted for VA examination.

Furthermore, the Board finds that remand is warranted because none of the audiometric test results seen in the VA treatment records are available for the Board to review.  On remand, all of these reports should be obtained and associated with the claims file.  

Moreover, since the Veteran's initial hearing loss in 1960 was noted conductive in nature, which was clearly found to be due to the perforation of the left eardrum.  Furthermore, during the Veteran's second period of service from 1960 to 1964, the service treatment records demonstrate the Veteran had a recurrence of the perforation of the left eardrum as well as recurrent episodes of otitis media during that period of service.  The whispered voice testing conducted at the time of the Veteran's discharge from service in 1964 would not be sufficient to test whether he had conductive hearing loss, although the June 1967 VA examination would be significant in showing whether the Veteran had signs of either type of hearing loss.  

Thus, the Board finds that it is important that the bone conduction test results from the prior audiometric testing be obtained if available to assist in determining whether the Veteran has continued to have a conductive hearing loss after service even if the June 1967 VA examination did not show it as it would appear there appears to be some evidence of a combined hearing loss as well as diagnoses of simply sensorineural hearing loss in the record.  

Consequently, the VA audiometric records obtained should also show the bone conduction and other middle ear testing as they are needed to assist in providing an examiner the information necessary in determining the effect the in-service perforation of the left eardrum and otitis media has had on his hearing.  In obtaining these VA records, the Board notes that the current VA treatment records show the Veteran did not seek treatment with the San Francisco VA Medical Center until November 2004, thus the earliest treatment records would likely be July 2005 according to the available treatment records in the claims file.

Once all the medical evidence has been associated with the claims file, then the Veteran should undergo a VA examination with a current audiogram to determine whether he has a current hearing loss disability according to § 3.385 and, if so, whether it is likely due to the service-connected left eardrum perforation with residual scarring and otitis media in service or in-service noise exposure, which the Veteran has also reported in past VA audiology evaluations.  

In making this request, the Board notes the two prior opinions of record from June 2007 and February 2010.  In June 2007, an ENT VA examiner opined that the Veteran's hearing in the left ear is probably 10 percent worse that the right ear because of the perforation that occurred while on military duty.  Unfortunately, because of the use of the word "probably," this medical opinion is too vague to provide the necessary degree of certainty required for medical nexus evidence.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).
 
In contrast, a February 2010 VA examiner opined that the Veteran's current clinical hearing loss is less likely as not a result of his past tympanic membrane trauma or acoustic trauma in service.  Although the VA examiner provided a rationale for her medical opinion, she did not mention the December 1959 or February 1960 in-service findings of conductive hearing loss and how those play into the Veteran's current hearing loss.  Nor is there an indication that she considered the service treatment records from the Veteran's second period of service demonstrating that he had a recurrent perforation of the left eardrum with recurrent episodes of otitis media.  Moreover, although she did mention that the current audiogram showed no evidence that the Veteran's middle ear is contributing to his current hearing loss, she did not point to what findings in her report supported such a statement, nor did she address the July 2009 VA audiometric findings that indicated there was combined sensorineural hearing loss found or the July 2007 VA examiner's opinion.  Consequently, this examiner does not appear to have considered all the evidence of record when rendering her opinion.  It is noted that a January 2006 VA examiner's similar medical opinion is also flawed for failing to consider the 1960 evidence of in-service conductive hearing loss or the medical treatment during the Veteran's second period of service for recurring perforation of the left eardrum and recurring otitis media and whether there was evidence of current conductive hearing loss.  

Sarcoidosis

At his Board hearing in December 2016, the Veteran testified that he was given oral systemic treatment for his service-connected sarcoidosis for approximately six months about one to one and a half years prior to the hearing.  After the hearing, the Veteran submitted VA treatment records for 2016.  At the hearing, it was believed that VA treatment records were in the claims file through February 2016.  However, VA treatment records were actually only in the claims file through August 2014.  Consequently, there remains a gap of missing VA treatment records from September 2014 to December 2015, which period appears to cover the time the Veteran reports he received this systemic treatment for his sarcoidosis.  Consequently, the Board must remand this issue to obtain these VA treatment records.  Since these treatment records will include treatment for the Veteran's other service-connected disabilities, the Board will not restrict the request solely to the Veteran's pulmonary records but obtain all of his treatment records for that period.

Residuals of Left Wrist Fracture 

Initially, the Board notes that the service treatment records show the Veteran actually sustained a fracture to the left first metacarpal joint in March 1961.  In other words, the in-service fracture was to the Veteran's left thumb, not his wrist.  In developing the Veteran's initial claim for service connection, the examiner who conducted the initial VA examination in June 1967 did not have the Veteran's service records and the Veteran reported fracturing his left wrist on the radial side in service.  Thus, the examiner diagnosed the Veteran to have a fracture, radial side, left wrist, and that is the disability that the RO granted service connection for in July 1967.  This disability was initially evaluated as noncompensably disabling, but effective May 16, 2007, a 10 percent disability rating was assigned for painful motion under 38 C.F.R. § 4.59.  In addition, in an August 2007 rating decision, the RO granted service connection for arthritis of the carpometacarpal joint of the left thumb as secondary to the service-connected fracture, radial side, left wrist, which was evaluated as 10 percent disabling for painful and limited motion under Diagnostic Code 5228 (limitation of motion, thumb).  

As indicated in the Introduction, the Board finds that the Veteran's claim for an increased disability rating for residuals of his service-connected left wrist fracture should be broadened to include his service-connected limitation of motion of the left thumb.  Upon reading the Veteran's contentions, it is clear that he includes his left thumb problems as part of his disability and he does not necessarily delineate between his left wrist and left thumb in describing his disability, which was really made clear at his Board hearing in December 2015.  Thus, the RO should not have limited adjudication of his claim solely to evaluation of the left wrist, but should have considered all residuals of the Veteran's service-connected disability, even whether any new residuals warrant rating as the Veteran is now complaining that his fingers, hand and forearm are being affected by this disability.  

Essentially, the Veteran came to VA in March 2013 requesting to return to the Hand Clinic because of an increase in pain and throbbing his left wrist not helped by his left wrist splint.  He was seen by his primary care physician in April 2013 to whom he reported that his left thumb stiffens and  "locks up" which is painful.  He reported that using the thumb splint and icing helps, as well as taking over-the-counter aspirin.  He was referred to the VA Hand Clinic but the treatment records through August 2014 do not show any consult with the Hand Clinic.  

However, the Veteran did undergo a VA examination in December 2013, as a result of which, he was diagnosed to have severe traumatic degenerative joint disease of the left 1st carpometacarpal joint, status post spiral fracture of the 1st metacarpal joint in March 1961.  At this time, the Veteran reported having pain at the base of the left thumb that has gradually worsened since the last evaluation in May 2007.  In addition, the Veteran reported he gets episodes of spasm and locking of the left thumb, index finger and forearm many times during the day lasting for a few minutes during which he has to stretch the fingers to relieve the pain.  Because of the pain, he cannot use his left hand for any significant gripping or significant maneuvering.  He can do bimanual tasks that require little assistance from the left hand.  He tends to have swelling at the base of the left thumb along with pain, stiffness, grinding and popping.  He guards the left hand due to pain and, therefore, limits his motions of the left wrist, hand and forearm.  His grip strength is very weak.  By being careful, the Veteran is able to avoid long lasting incapacitating flare-ups of the left thumb, hand and wrist pain.  Range of motion of the left wrist was noted to be limited to 45 degrees of palmar flexion with pain and 65 degrees of dorsiflexion with pain.  Range of motion was not additionally limited after repetitive stress testing.  The examiner noted that only pain on movement was a contributing factor to functional loss or impairment.  Despite the Veteran's report of his disability affecting his thumb, fingers, hand and forearm, the examiner did not test the range of motion of affected parts or discuss how pain affected their functioning.  The examiner did, however, note that the Veteran's grip strength on the left was 4/5, as was his muscle strength for wrist flexion and extension.  

In February 2016, the Veteran was seen in VA Primary Urgent Care for left wrist pain radiating to the left elbow for five to six days, pain rated as 7 out of 10.  He reported that the wrist was swollen and painful but he could use it.  It was noted that he takes only one ibuprofen as need for pain as well as using some over-the-counter analgesic cream and wearing a splint.  He again requested referral to the Hand Clinic.  Objectively, it was noted the Veteran had a prominent left first carpometacarpal bone but no erythema or significant tenderness to palpation.  X-rays were noted to show no significant change from the previous examination demonstrating advanced degenerative changes of the carpometacarpal joint of the base of the thumb with spurring and fragmentation of bone in this region.  The Veteran underwent Plastic Surgery consultation in March 2016 and it was noted that, on examination, he had poor range of motion at the carpometacarpal joint, which was subluxed, and there was positive thumb grind.  He was given a Kanolog injection and possible surgical options were discussed.  In November 2016, Veteran was seen again for a repeat injection.  Examination was the same.  It was noted the Veteran was not interested in arthroplasty of the carpometacarpal joint.  Consequently, the evidence again shows significantly pathology and symptomatology relating mostly to the left thumb although affecting the wrist as well.

The Veteran also submitted private treatment records from March 2014 showing complaints of left wrist pain for many years and painful snapping of the thumb and index finger.  He noted wearing a splint most of the time. Examination showed a swollen and stiff left wrist lacking full extension and flexion.  Range of motion was noted to be 20 to 30 degrees of dorsiflexion and volar flexion (although this was noted to be equal bilaterally but somewhat painful on the left).  He was noted to have a swollen and tender thumb and index finger A1 pulley with triggering in the thumb only.  Radiographs were noted to show loss of joint space in the carpometacarpal, trapezium, scaphoid and trapezoid scaphoid and trapezium trapezoid joints.  The impression was long standing carpal arthrosis as well as trigger thumb and index finger.  A wrist fusion was discussed with the Veteran.  

In October 2014, the Veteran underwent another VA examination at which the examiner clearly limited the examination to the left wrist alone.  Even the history solely discusses the left wrist symptoms without reference to any other symptoms previously mentioned.  As such, the Board finds this examination is limited for rating the Veteran's service-connected disability.  Furthermore, the Board notes that the VA examiner renders a diagnosis of bilateral wrist osteoarthritis; however, this seems inconsistent with the X-ray report that gave an impression of advanced arthritis at the base of the thumb on the left; much lesser degenerative joint disease on the right.  Thus, without explanation, it appears that the examiner overlaps the two residual service-connected disabilities from the in-service fracture - the left wrist fracture, radial side, and limitation of motion of the left thumb due to traumatic arthritis - despite trying to keep them separate.  Insofar as this examination fails to evaluate anything other than the left wrist range of motion, it is not an adequate examination.  For example, as for the Veteran's complaints of pain, the other evidence of record demonstrates that it is his left thumb that is the major source of his pain, not his wrist.  Therefore, this examination's findings regarding pain are placed into question when not considered in conjunction with the thumb disability, or at least where there is no explanation as to why the findings of pain are different from those related to the thumb when it is not clear they are different.  

Therefore, the Board finds that a new VA examination is warranted that takes into consideration all of the current residuals of the in-service fracture of the left first metacarpal to include the already service-connected fracture, radial side, left wrist, and limitation of motion, left thumb, due to arthritis of the carpometacarpal joint, as well as any additional residual that may be present and affecting other parts such as the other fingers on the left hand or the forearm.  

Further, the Board notes that, while the Veteran's appeal has been pending, the Court issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  In that decision, the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence of § 4.59 provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  Thus, on remand, the new VA examination should comply with Correia, as well as previous other Court decisions dealing with joints.

Furthermore, given the extent of the disability, with the muscle spasms, subluxation and trigger fingers, and complaints of involvement of the fingers, hand, wrist and forearm, the application of other Diagnostic Codes should be considered.

Scar, Left Wrist

The Veteran is seeking a compensable evaluation for the scar on his left wrist.  The Board notes that this scar is a residual from the in-service surgery the Veteran had to repair the fracture to the left first metacarpal.  As the Board is remanding the Veteran's claim for an increased disability rating for residuals of the left wrist fracture, it finds that the scar is inextricably intertwined with that issue as it is part of the same disability and is in the same affected area.  Consequently, the VA examination requested will cover this issue as well.  Thus, the Board finds that it is premature to render a decision at this time as this remand will likely result in new evidence relevant to this claim.  Thus, this issue is also remanded to be readjudicated after all additional development has been completed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Associate with the Veteran's claims file his VA treatment records from the VA Medical Center in San Francisco, California, for the period of September 2014 to December 2015 as well as any other outstanding VA and non-VA treatment records.

2.  Associate with the Veteran's claims file all audiometric test results (including bone conduction testing results if available) for all VA Audiology visits and VA examinations from July 2005 to the present.  Any audiograms or audiometric testing results that will not be included in CAPRI records uploaded to VBMS must be separately printed and uploaded into VBMS.

3.  After the development in paragraphs 1 and 2 is complete, schedule the Veteran for a VA audio examination.  The claims file must be provided to the examiner for review in conjunction with the examination.

The examiner should elicit from the Veteran a detailed history of his hearing loss, to include an account of any instances of noise exposure during military service as well as before and after service.  After reviewing the file and conducting audiometric testing, the examiner should  render an opinion as to whether the Veteran's has a hearing loss disability in each ear that meets the criteria set forth in 38 C.F.R. § 3.385.  

For any left ear hearing loss disability found, the examiner shoulder render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that it is proximately due to, the result of or has been aggravated by the Veteran's service-connected left tympanic membrane scarring due to healed perforation of the left eardrum due to acoustic trauma incurred during service or, in the alternative, is related to military noise exposure, if any.  In rendering an opinion, the examiner should consider and discuss the following:  the December 1959 and February 1960 in-service evidence of conductive hearing loss secondary to the perforation of the left tympanic membrane; the in-service treatment between 1960 and 1964 for recurring perforation of the left eardrum and recurring episodes of otitis media; whether audiometric testing since service (especially the bone conduction and/or other middle ear testing) demonstrate a conductive component to the Veteran's hearing loss; and the June 2007 and February 2010 medical opinions.

For any right ear hearing loss disability found, the examiner shoulder render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that it is related to the Veteran's military noise exposure, if any.  

The examiner should provide an explanation for the opinions given, including discussion of evidence contrary to the opinion rendered.  If it is not possible to provide an opinion without resorting to mere speculation, please so state and provide an explanation as to why an opinion cannot be given.

4.  After the development in paragraph 1 above has been completed, schedule the Veteran for appropriate examination(s) to evaluate all of his current residuals of the in-service fracture of the left first metacarpal (service-connected as fracture, radial side, left wrist; limitation of motion of left thumb; and scar, left first metacarpal) to include, assessment of his related reports of problems with the forearm, wrist, hand and fingers of the left upper extremity.  The claims file should be provided to the examiner for review.  

All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of the left hand (including fingers), wrist and forearm, if any.  In particular, the examiner should be requested to provide the following:

a.  The examiner should test the range of motion of the Veteran's bilateral fingers, hands, wrists and forearms in active motion, passive motion, weight-bearing, and nonweight-bearing, if possible.  If any of these tests are not medically appropriate for any reason, the examiner should state this and provide and explanation (e.g., the joint is not a weight-bearing joint or the opposing joint is completely without abnormality).  

b.  The examiner should consider the Veteran's reports of flare-ups or repetitive use and portray any related functional loss and/or impairment in terms of degrees of additional loss of motion, if possible.  If the examiner is unable to do so, the examiner must explain why.

c. The examiner should review the prior VA examination reports from December 2013 and October 2014 and provide an opinion, if possible, estimating the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing of the Veteran's bilateral fingers, wrists (except for active) and forearms at the time of those examinations.  If the examiner is unable to provide estimates, is it at least as likely as not (i.e., at least a 50 percent probability) that the findings made at the present examination was present throughout the entire appeal period (i.e., since June 2013)?  If it is not possible to provide an opinion without resorting to mere speculation, please so state and provide an explanation as to why an opinion cannot be given.

5.  Thereafter, readjudicated the Veteran's claims, to include consideration of additional Diagnostic Codes and referral for an extra-schedular rating of the Veteran's service-connected left wrist fracture.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative, if any.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


